On Motion For Rehearing
Appellant insists in his motion for rehearing that we erred in overruling his 5th point to the effect that if O. J. Connell, Sr. fraudulently obtained and caused the title to the land in question to appear in the name of P. H. Harris that he and his heirs are estopped to contest a conveyance by P. H. Harris.
If it should be held that the act of O. J. Connell, Sr. in securing the title *464to said land and causing it to appear of record in the name of P. H. Harris was fraudulent, as contended by appellant, and if it be held that such question is properly raised, still appellant could not prevail. Appellant is plaintiff in trespass to try title and has the burden of showing title in himself. The claim of title upon which he relies is through Harris. Even if it should be held that the conveyance from Diana Oil Company to Harris was absolutely void, appellant could not benefit since it would destroy the very title under which he claims. Actually, the 'fraud, if any, claimed by appellant, was against Diana Oil Company and constituted not a void transaction but a voidable one. Such fraud, if any, might be urged by Diana Oil Company but is not available to appellant who has been found by the court to hold under a 'forged title and is a stranger to the title of the Diana Oil Company. Under such circumstances, neither O. J. Connell, Sr. nor his heirs were estopped to contest the forged conveyance.
The motion for rehearing is overruled.